Title: From James Madison to Soliman Melimeni, 5 February 1806
From: Madison, James
To: Melimeni, Soliman


                    
                        No. 2.
                        Sir,
                        Department of State Washington 5 Feby 1806
                    
                    After a delay rendered unavoidable by the pressure of other business, I now acknowledge the receipt of the letter of the 31st December which by order of His Excely the Bey of Tunis, you addressed to the President of the United States, on the topics which have been brought into discussion.
                    The determination of the Bey to observe a strict impartiality during the late war between the UStates and Tripoli was the just dictate of his Amicable relation to both parties, and it ought moreover to be regarded as a proof of the enlightened policy with which he has kept in view the welfare of his people, which another course of conduct would necessarily have exposed to hazard. In proportion as the President has been impressed by so laudable a system on the part of the Bey, would be his regret, that in prosecuting the necessary measures against an enemy, any injury should have accrued to Tunisian subjects from irregular Acts of the American Naval force or any umbrage been taken at steps authorized by reason and the invariable custom of nations at War. Orders have consequently been given for examining scrupulously into the circumstances which attended the capture of the Xebeque commanded by Rais Hassan bo ally’ and her two prizes; and you may be persuaded, that as far as the result shall require, the determination of the President will be a proof of his friendly disposition towards the Bey.
                    Among the true views of things which your embassy to this side of the Atlantic must have afforded you the means of obtaining, you cannot have been insensible of the respect with which your Government like all others in friendship with the United States is regarded; and you will have seen in the marks of esteem procured to yourself by your deportment and character a confirmation of what the President has expressed to the Bey in his letter of 27 Jany 1804 respecting the dissatisfaction given by Mr Cathcart and how contrary it was to his expectation to learn that the American Commodore should be charged with any want of the respect due both to the rank and personal qualities of His Excellency the Bey. Whether this and the other measures dissatisfactory to the Bey were occasioned by the mistatement

imputed to Mr Davis, or by any other circumstances, it may not now be important to enquire, if the good understanding between the two Countries shall be effectually consolidated for the time to come.
                    As far as respects Mr Davis it is hoped, that the Bey will feel perfect contentment, from the proposed change of his residence in concurrence with his own wishes to another place; and particularly when it is recollected that as the good qualities, which recommended Mr Davis as the temporary agent at Tunis, were not before the events of August last unfelt and unacknowledged, the magnanimity of the Bey will be the more ready to throw a viel over the unfavorable appearances incident to that crisis.
                    It has given the President much satisfaction to find that tho’ some of the agents of the United States have acted in a manner, which has been viewed as offensive, still the value attached by the Bey to the continuance of peace, and his just distinction between the precipitancy of public Agents and the moderation of their Governments have been guards to the Amicable correspondence which has so long prevailed. Of the sincerity of the Government of the United States in cultivating it, liberal proofs have from time to time been afforded. Among these was the triennial present offered thro’ Mr Cathcart which was judged to be the last step in establishing its character for generosity. In the refusal of this offer the President was less disposed to trace any want of respect or friendship in the Bey towards the U States than to ascribe it to motives consistent with both. As the offer however not coinciding with the views of the Bey at that time was not accepted, and as it formed a part of more general arrangements of the UStates which are not applicable to the present time, the Bey will do justice to the motives of the President in not renewing such an offer, and in leaving the relations between the United States and Tunis on the precise footing of the Treaty as it stands, or as it may be varied in any particulars by mutual consent for the mutual advantage of the parties. To convert the pecuniary offer into an equivalent of maritime stores would still less consist with the views of the U States whose interest more and more requires them to husband and have in readiness for themselves, the materials for strengthening and extending their naval force. I have the honor &c
                    
                        (signed) James Madison
                    
                